DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicants’ election without traverse of Invention I, Species in the reply filed on February 14, 2022 (electing Invention I) and a phone call on February 22, 2022 (to confirm the species) is acknowledged.
Claim Objections
Claim 1 is objected to because line 6 should recite “configured to determine” (without the s at the end of determines) 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zeine (US 9,553,473).  Zeine was cited as an anticipatory reference against similarly worded claims in the parent application.  The Applicants have filed this Continuation application without addressing or rebutting the citations to Zeine. 
With respect to claim 1, Zeine discloses an electronic apparatus (fig 1, 7-8; col. 3, 10-17) that transmits wireless power by a radio wave (see below) to a first power receiver and a second power receiver through a plurality of power transmission patterns, 5comprising: 
calculated”) configured to determines a first power transmission pattern (fig 1, item 7a) and a second power transmission pattern (fig 1, item 7b) included in the plurality of power transmission patterns and calculate (evidenced by figures 7-8, which separate the transmission times into separate periods for each receiver) a first power transmission period by the first power 10transmission pattern (fig 7, power to receiver A; fig 8, power to receiver 1) and a second power transmission period by the second power transmission pattern (fig 7, power to receiver B; fig 8, power to receiver 2), based on first information indicative of a power received by the first power receiver in accordance with the plurality of power transmission patterns (col. 11, lines 49-60), second information indicative of a power received by 15the second power receiver in accordance with the plurality of power transmission patterns (col. 11, lines 49-60), third information indicative of power amount requested by the first power receiver (col. 10-11, bridging paragraph; col. 14, lien 24-29), and fourth information indicative of power amount requested by the second power receiver (col. 10-11, bridging paragraph; col. 14, lien 24-29); and 
20a power transmitter (2 and/or its antenna) configured to transmit a first radio wave by the first power transmission pattern within the first power transmission period and a second radio wave by the second power transmission pattern within the second power transmission period (shown in figures 7-9; col. 16-18).  

Zeine discloses a transmitter that pairs with two receivers.  The transmitter sends a beacon to each receiver, which then replies with a “battery need packet” (col.10, line 65 to col. 11, line 8).  The battery need packet includes several components that are named at the top of column 11.  Several of these named metrics can be art limitation mapped to the “power amount requested”, including “battery need metrics, momentary battery need, smoothed battery need, and predicted battery need.  Later in the column (lines 46-60), Zeine discloses that Battery Need Packet contains a measurement of “ReceivedPower”.  As Zeine discloses two receivers sending this information, Zeine anticipates the limitation of what all four information points are “indicative of”.  It is noted that the phrase “indicative of” does not explicitly recite any actual data into the claim.  For example, that the first information is “indicative of a power received by the first power receiver” does not require that the first information actually contains a power received value.  Even so, Zeine discloses measuring and sending power received and power requested information data packets to the transmitter.  
Zeine then discloses that the transmitter uses these four information points to calculate pulse allocation (col. 16; shown in figures 7-8).  The claim only broadly recites 
Each Zeine transmission to a receiver has a “power transmission pattern”.  The claim does not define any actual patterns.  Further, the ordinal numbering of patterns does not require that they are different.  
With respect to claim 3, Zeine discloses 
a controller (that carries out the functions of fig 7-8) configured to control transmission of a 35plurality of radio waves based on the plurality of power29 transmission patterns from the power transmitter (redundant; the transmission has a pattern, which makes the power transmission “based on” the pattern); 
a communicator configured to: 
receive the first information and the third information transmitted by the first power receiver that receives the 5plurality of radio waves (clearly evidenced by the disclosure in col. 15-16 that the receiver sends Battery Need Packets to the transmitter and the transmitter calculates power allocation based on these packets), and 
receive the second information and the fourth information transmitted by the second power receiver that receives the plurality of radio waves (clearly evidenced by the disclosure in col. 15-16 that the 
the calculator is configured to determine the first power 10transmission pattern and the second power transmission pattern and calculate the first power transmission period and the second power transmission period, based on the first to fourth information received by the communicator (redundant to claim 1; see Zeine col. 16, lines 31-36).  
With respect to claim 4, Zeine discloses 15 the calculator is configured to determine the first power transmission pattern and the second power transmission pattern and calculate the first power transmission period and the second power transmission period, so that wireless power meeting 20power amount requested by the first power receiver and power amount requested by the second power receiver is transmitted to the first power receiver and the second power receiver within a predetermined time period (fig 7-8).  Zeine discloses that each receiver receives power within designated slots with a beacon cycle (fig 7; col. 16) or designated pulses within a burst (fig 8; col 17).  Either figures anticipates the limitation that the calculator determines the two patterns and transmission periods so that power is transmitted within a predetermined time period”.
With respect to claim 5, Zeine discloses 25the power transmitter divides the first power transmission period and the second power transmission into a plurality of power transmission division periods (see either fig 7 or fig 8), and transmits power while switching the first power transmission pattern and 30the second power transmission pattern in accordance with the power transmission division periods.  

With respect to claim 7, Zeine discloses the first radio wave and the second radio wave are non-modulated continuous waves (no modulation is disclosed; any data exchanged is done through a separate channel; see col. 13, line 50), and 10frequencies of the first radio wave and the second radio wave are different (see below) from a frequency of the radio wave used when the first power receiver transmits the first information and the third information and a frequency of the radio wave used when the second power receiver transmits the second 15information and the fourth information.
Zeine discloses that the Battery Need Packets are send on a “side-channel” (col. 13, lines 50).  Thus, the frequency of the information packets is different than the frequency of the radio waves (containing the power).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zeine in view of Lee (US 2017/0288475).

Lee discloses that its transmitter identifies the direction of the receiver and redirects its outgoing RF power to that location by “controlling at least one of the phase and amplitude”  in order to control the power’s direction (par 57).  Thus, Lee discloses all three claimed options.
Zeine and Lee are analogous because they are from the same field of endeavor, namely wireless power RF transmitters.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Zeine to include the direction calculations, as taught by Lee.  The motivation for doing so would have been to increase efficiency.  By directing power to the receiver’s location, power losses are reduced (by not sending power into empty space; see Lee par 53).
It is noted that Zeine discloses a “phase microwave array” (col. 16, lines 1-4).  Thus, there is further motivation to combine. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/           Primary Examiner, Art Unit 2836